Citation Nr: 0100528	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  92-15 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Republic of the Philippines


THE ISSUES

1.  Entitlement to restoration of a 100 percent evaluation 
for tuberculoma of the right occipital lobe and tuberculous 
meningitis to include consideration of combined associated 
residuals of headaches; sensory deficit of the left arm; 
sensory deficit of the left leg; sensory deficit of the left 
trunk; tinnitus and hearing loss of the left ear, on appeal 
from the initial grant of service connection.

2.  Entitlement to a disability evaluation in excess of the 
currently assigned 10 percent for residuals of tuberculoma, 
right occipital lobe and tuberculous meningitis with 
headaches, on appeal from the initial grant of service 
connection.

3.  Entitlement to a disability evaluation in excess of the 
currently assigned 10 percent for residuals of tuberculoma, 
right occipital lobe and tuberculous meningitis with sensory 
deficit of the left arm, on appeal from the initial grant of 
service connection.

4.  Entitlement to a disability evaluation in excess of the 
currently assigned 10 percent for residuals of tuberculoma, 
right occipital lobe and tuberculous meningitis with sensory 
deficit of the left leg, on appeal from the initial grant of 
service connection.

5.  Entitlement to an increased (compensable) evaluation for 
residuals of tuberculoma, right occipital lobe and 
tuberculous meningitis with sensory deficit of left trunk 
prior to October 1, 1991, on appeal from the initial grant of 
service connection.

6.  Entitlement to an increased evaluation for residuals of 
tuberculoma, right occipital lobe and tuberculous meningitis 
with sensory deficit of left trunk, currently evaluated as 40 
percent disabling, on appeal from the initial grant of 
service connection.

7.  Entitlement to an increased (compensable) evaluation for 
residuals of tuberculoma, right occipital lobe and 
tuberculous meningitis with tinnitus prior to October 1, 
1991, on appeal from the initial grant of service connection.

8.  Entitlement to an increased evaluation for residuals of 
tuberculoma, right occipital lobe and tuberculous meningitis 
with tinnitus currently evaluated as 10 percent disabling, on 
appeal from the initial grant of service connection.

9.  Entitlement to an increased (compensable) evaluation for 
residuals of tuberculoma, right occipital lobe and 
tuberculous meningitis with hearing loss of the left ear, on 
appeal from the initial grant of service connection.

10.  Entitlement to an increased evaluation for burr hole of 
the right forehead for ventriculo-peritoneal (VP) shunt 
insertion, currently evaluated as 10 percent disabling. 

11.  Entitlement to a combined disability evaluation in 
excess of 40 percent for service-connected disorders prior to 
October 1, 1991 on appeal from the initial grant of service 
connection.

12.  Entitlement to a combined disability evaluation in 
excess of the currently assigned 60 percent for service-
connected disorders, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to December 
1985.

The issues on appeal essentially came before the Board of 
Veterans' Appeals (Board) from rating determinations 
beginning in June 1986 from the Department of Veterans 
Affairs (VA) Los Angeles, California, Washington, D.C., and 
Manila, Philippines Regional Offices (RO).

The Board previously remanded this case in June 1994 for 
additional development of the evidence, to include pertinent 
special VA examinations.  That development having been 
completed to the extent possible, the case was returned to 
the Board for further appellate consideration.

While this case was in remand status, the RO, in September 
1999, granted an increased evaluation of 40 percent for 
sensory deficit of the left trunk as residual of tuberculoma 
of right occipital lobe and tuberculosis meningitis, 
effective from October 1, 1991.  An increased evaluation of 
10 percent was assigned for tinnitus as a residual of 
tuberculoma and tuberculosis meningitis, effective from 
October 1, 1991.  In light of the increased evaluations, the 
overall combined service-connected disability from October 1, 
1991 was raised to 60 percent.  As the recent increased 
evaluations do not reflect the maximum evaluations authorized 
under the rating the pertinent issues remain on appeal as 
characterized on the title page.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).

In reviewing the previous remand instructions the Board 
recognizes that the issue of entitlement to an increased 
evaluation for burr hole of the right forehead for VP shunt 
insertion, evaluated as 10 percent disabling, is ready for 
appellate consideration. 

A historical review of the pertinent record shows that the 
RO's rating decision in January 1989 for purposes of 
correcting clear and unmistakable error contained in the 
original rating action in June 1986, also included the grant 
of service connection for burr hole of the right forehead for 
VP shunt insertion evaluated as 10 percent disabling 
effective from December 12, 1985.  The veteran's initial 
compensation claim filed in January 1986 included residuals 
of brain surgery.  A notice of disagreement filed after the 
June 1986 rating decision included notification that the 
veteran should be rated for burr hole separately.  The 
statement of the case issued in July 1987 failed to include 
burr hole of the right forehead for VP shunt insertion.

Following receipt of a second notice of disagreement in March 
1989, the issue of an increased evaluation for burr hole of 
the right forehead for VP shunt insertion was added to a 
supplemental statement of the case furnished to the veteran 
and his representative in July 1989.  However, he was never 
informed by the RO that he needed to file a substantive 
appeal with respect to any issue added after issuance of the 
statement of the case in July 1987.  With this in mind the 
Board notes that the memorandum filed by his representative 
in December 1989 which included burr hole of the right 
forehead may be considered as a timely substantive appeal in 
light of the circumstances noted above.  38 C.F.R. 
§ 20.302(b) (2000).  

The Board recognizes that the informal hearing presentation 
in November 2000 from the veteran's representative contains 
argument regarding entitlement to a total disability 
evaluation based on individual unemployability (TDIU).  This 
issue was previously denied by an unappealed RO rating 
decision in September 1999. 
38 U.S.C.A. 7105 (West 1991).  Therefore the currently raised 
TDIU claim is referred to the RO for formal adjudicatory 
action.  

Also, a review of a recent VA neurology examination appears 
to show that the appellant is claiming service connection for 
disability manifested by insomnia, tension and memory lapse 
as a residual of tuberculoma, right occipital lobe and 
tuberculous meningitis.  Also, it appears from a review of an 
electrodiagnostic test report in January 1998 that the issue 
of service connection for bilateral carpal tunnel syndrome is 
being raised for the first time.  Such newly raised claims 
are referred to the RO for formal adjudicatory action, as 
they are not inextricably intertwined with the certified 
issues on appeal.

In passing, the Board points out that in a deferred RO rating 
decision of August 2000, the rating specialist issued 
development instructions that included notifying the 
appellant that the residuals of his tuberculoma and 
tuberculosis meningitis were already rated separately under 
different body systems and that the information shown on the 
recently submitted February 1989 medical operative report was 
previously considered.  Development of the issue of service 
connection for lumbosacral strain was also noted.  The claims 
file was subsequently transferred to the Board shortly 
thereafter without indication of any development progress.  

The Board has accordingly construed the issues for appellate 
consideration as limited to those reported on the title page.  


FINDINGS OF FACT

1.  Competent medical evidence first showing an inactive or 
resolved tuberculoma of the right occipital lobe and 
tuberculous meningitis (nonpulmonary tuberculosis) process is 
dated May 1, 1986; thereafter, the voluminous medical records 
are absent clinical evidence demonstrating an active or 
recurrence of underlying tuberculous meningitis disease 
process. 

2.  Effective May 1, 1987, the veteran's inactive 
nonpulmonary tuberculoma of the right occipital lobe and 
tuberculous meningitis (nonpulmonary tuberculosis) is rated 
based on identifiable residuals consisting of headaches, 
sensory deficit of the left arm, sensory deficit of the left 
leg, sensory deficit of the left trunk, tinnitus and hearing 
loss of the left ear.

3.  Service connection has not been granted for a hearing 
loss of the right ear and the veteran does not have total 
hearing loss in both ears.  

4.  Prior to December 18, 1987 the veteran's nonservice-
connected right ear hearing translated to a designation of 
"A" under the old criteria; from December 18, 1987 the 
veteran's nonservice connected hearing translated to a 
designation of "I" under the new criteria.

5.  Prior to December 18, 1987, the veteran's hearing acuity 
in the service-connected left ear was manifested by pure tone 
thresholds at 500, 1,000 and 2,000 cycles per second of 25, 
25, and 15, respectively, for an average of 22 translating to 
a designation of "A".

6.  On and after December 18, 1987, the veteran's service-
connected hearing loss of the left ear as noted on a VA 
audiometric examination in February 1990 was primarily 
manifested by average pure tone air conduction threshold at 
the pertinent frequencies and speech recognition of 48 
percent that translate to a designation of "A" under the 
old criteria and level VII under the new criteria.  

7.  The veteran's service-connected hearing loss of the left 
ear as noted on a VA audiometric examination in December 1997 
was primarily manifested by an average pure tone air 
conduction threshold for the frequencies 500, 1,000, 2,000, 
3,000 and 4,000 hertz of 50, 45, 40, 40 and 40 decibels with 
left ear speech recognition of 92 percent; these finding 
translate to a designation of "B" under the old criteria 
and level I under the new criteria.

8.  In September 1999 the RO granted a 10 percent evaluation 
for tinnitus under the revised regulations effective June 10, 
1999, based on recurrence; the effective date of the grant of 
the 10 percent evaluation was from October 1, 1991.

9.  The veteran's tinnitus is a residual of tuberculoma of 
the right occipital lobe and tuberculous meningitis and is 
not a symptom of head injury, concussion or acoustic trauma; 
no bases exists for the application of a 10 percent 
evaluation for tinnitus prior to October 1, 1991.

10.  The veteran's residual headaches are treated 
successfully by medication when needed and manifested by 
symptoms more nearly approximating characteristic prostrating 
attacks averaging one in two months over the last several 
months.

11.  The evidence fails to demonstrate headache symptoms with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  

12.  The veteran's sensory deficit (neuritis) of the left 
trunk is rated as neuritis of the ilioinguinal nerve; prior 
to October 1, 1991, the sensory deficit of the left trunk was 
primarily manifested by no more than mild or moderate 
incomplete paralysis of the ilioinguinal nerve; left sided 
weakness was without any associated functional impairment or 
limitation of motion.

13.  On and after October 1, 1991, the primary manifestation 
of the veteran's sensory deficit (neuritis) of the left trunk 
(ilioinguinal nerve) is lumbar muscle weakness productive of 
functional impairment more nearly approximating severe lumbar 
spine limitation of motion. 

14.  The veteran's sensory deficit of the left arm (minor) is 
rated as neuritis of the median nerve and primarily 
manifested by mild sensory loss symptoms productive of no 
more than mild incomplete paralysis of the median nerve; the 
associated minimal weakness of the left upper extremity is 
without significant functional impairment or limitation of 
motion.

15.  The veteran's sensory deficit of the left leg is rated 
as neuritis of the sciatic nerve and manifested by mild 
sensory loss symptomatology productive of no more than mild 
incomplete paralysis of the sciatic nerve; the associated 
minimal weakness of the left upper extremity is without 
significant functional impairment or limitation of motion.

16.  The veteran's burr hole of the right forehead for VP 
shunt insertion is manifested by an area of skull loss 
smaller than a 25-cent piece.

17.  The first objective evidence of a recurring symptomatic 
and tender right forehead status post VP shunt scar was noted 
clinically on December 10, 1992; prior to that time the scar 
area was not shown to be other than well-healed and 
asymptomatic; the right forehead scar has been described as 
hardly noticeable. 

18.  Following the reduction of a 100 percent evaluation for 
tuberculoma of the right occipital lobe and tuberculous 
meningitis on April 30, 1987 the separately rated residuals 
from May 1, 1987 through September 30, 1991 consisted of 
headaches (10 percent); sensory deficit of the left arm (10 
percent); sensory deficit of the left leg (10 percent); 
sensory deficit of the left trunk (noncompensable); tinnitus 
(noncompensable) and hearing loss of the left ear 
(noncompensable); a separate 10 percent evaluation for burr 
hole of the right forehead for VP shunt insertion had been in 
effect since December 12, 1985.  

19.  From May 1, 1987 through September 30, 1991, the RO 
incorrectly calculated the combined service-connected 
disability evaluation as 40 percent disabling; the correct 
converted combined evaluation was 30 percent.

20.  In accordance with proper procedures the RO in July 1991 
corrected the administrative error to reflect a combined 
service connected evaluation of 30 percent as of October 1, 
1991; no overpayment was created against the veteran as VA 
committed the error in computing the combined service 
connected evaluation; the RO in September 1999 granted an 
increased 40 percent evaluation for sensory deficit of the 
left trunk and 10 percent for tinnitus effective October 1, 
1991 thereby increasing the combined service connected 
evaluation to 60 percent effective October 1, 1991.

21.  On and after October 1, 1991, the combined separately 
rated service-connected disabilities consisted of sensory 
deficit of the left trunk (40 percent), headaches (10 
percent), sensory deficit of the left arm (10 percent), 
sensory deficit of the left leg (10 percent), tinnitus (10 
percent), status post VP shunt burr hole of the right 
forehead (10 percent), VP shunt scar (10 percent) from 
December 10, 1992 and hearing loss of the left ear 
(noncompensable); the service connected disability 
evaluations converted to a combined 60 percent evaluation 
prior to December 10, 1992 and 70 percent thereafter. 


CONCLUSIONS OF LAW

1.  The criteria for restoration of an initial 100 percent 
evaluation for tuberculoma of the right occipital lobe and 
tuberculous meningitis have been met through April 30, 1987 
only; thereafter, the rating is based upon identifiable 
residuals.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
3.321, Part 4, §§ 4.1, 4.7, 4.88, Diagnostic Code 8019 
(2000); Veterans Claims Assistance Act of 2000, Pub.L. No. 
106-475, § 4.114 Stat. 2096) (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).

2.  The schedular criteria in effect prior to December 18, 
1987, for the assignment of an initial compensable evaluation 
for residuals of tuberculoma, right occipital lobe and 
tuberculous meningitis with hearing loss of the left ear have 
not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.383, 
Part 4, 
§§ 4.1, 4.7 (2000), 4.85, 4.87, Diagnostic Code 6297 (1987); 
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, § 
4.114 Stat. 2096) (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).

3.  The schedular criteria in effect on and after December 
18, 1987, for the assignment of an initial compensable 
evaluation for residuals of tuberculoma, right occipital lobe 
and tuberculous meningitis with hearing loss of the left ear 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.321, Part 4, §§ 4.1, 4.7, 4.85, 4.87, Diagnostic Codes 
6296, 6297 (1987), 6100 (2000); Veterans Claims Assistance 
Act of 2000, Pub.L. No. 106-475, § 4.114 Stat. 2096) (2000) 
(to be codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107). 

4.  The criteria for the assignment of a disability rating 
greater than the maximum initial 10 percent rating for 
residuals of tuberculoma, right occipital lobe and 
tuberculous meningitis with tinnitus granted from October 1, 
1991 have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 3.321, Part 4, §§ 4.1, 4.7 (2000), Diagnostic Code 
6260; criteria for evaluating diseases of the ear and other 
sense organs, to include tinnitus.  See 64 Fed. Reg. 25202-
25210 (1999) (to be codified at 38 C.F.R. §§ 4.85-4.87), 
effective on June 10, 1999; Veterans Claims Assistance Act of 
2000, Pub.L. No. 106-475, § 4.114 Stat. 2096) (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107).

5.  The criteria for the assignment of an initial compensable 
evaluation for residuals of tuberculoma, right occipital lobe 
and tuberculous meningitis with tinnitus prior to October 1, 
1991 have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 3.321, Part 4, §§ 4.1, 4.7, 4.31 (2000), Diagnostic 
Code 6260; criteria for evaluating diseases of the ear and 
other sense organs, to include tinnitus in effect prior to 
June 10, 1999; Veterans Claims Assistance Act of 2000, Pub.L. 
No. 106-475, § 4.114 Stat. 2096) (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).

6.  The criteria for the assignment of evaluation greater 
than the initial 10 percent for residuals of tuberculoma, 
right occipital lobe and tuberculous meningitis with 
headaches have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, Part 4, §§ 4.1, 4.7 (2000), Diagnostic 
Code 8100 (2000); Veterans Claims Assistance Act of 2000, 
Pub.L. No. 106-475, § 4.114 Stat. 2096) (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107).

7.  The criteria for the assignment of an initial compensable 
evaluation prior to October 1, 1991 for the residuals of 
tuberculoma, right occipital lobe and tuberculous meningitis 
with sensory deficit of left trunk have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321 Part 4, §§ 
4.1, 4.7, 4.124, 4.124a, Diagnostic Codes 8630-8650) (2000); 
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, § 
4.114 Stat. 2096) (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107). 

8.  The criteria for the assignment of an initial disability 
evaluation greater than the currently assigned 40 percent 
evaluation for the residuals of tuberculoma, right occipital 
lobe and tuberculous meningitis with sensory deficit of left 
trunk have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 3.321 Part 4, §§ 4.1, 4.3, 4.7, 4.14, 4.20 4.40, 
4.45, 4.124, 4.124a, Diagnostic Codes 8630-8650-5292 (2000); 
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, § 
4.114 Stat. 2096) (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107). 

9.  The criteria for the assignment of a disability 
evaluation greater than the initial 10 percent for residuals 
of tuberculoma, right occipital lobe and tuberculous 
meningitis with sensory deficit of the left arm have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321 Part 
4, §§ 4.1, 4.3, 4.7, 4.14, 4.20 4.40, 4.45, 4.71 (Plate I), 
4.124, 4.124a, Diagnostic Codes 8615-8515-5206-5207-5208 
(2000); Veterans Claims Assistance Act of 2000, Pub.L. No. 
106-475, § 4.114 Stat. 2096) (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).

10.  The criteria for an evaluation in excess of the initial 
10 percent for residuals of tuberculoma, right occipital lobe 
and tuberculous meningitis with sensory deficit of the left 
leg have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 3.321 Part 4, §§ 4.1, 4.3, 4.7, 4.14, 4.20 4.40, 
4.45, 4.71 (Plate II), 4.124, 4.124a, Diagnostic Codes 8620-
8520-5260-5261(2000); Veterans Claims Assistance Act of 2000, 
Pub.L. No. 106-475, § 4.114 Stat. 2096) (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107).

11.  The criteria for the assignment of a disability 
evaluation greater than the initial 10 percent for burr hole 
of the right forehead for VP shunt insertion have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 3.321(b)(1) § 
4.71a, Diagnostic Code 5296 (2000); Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, § 4.114 Stat. 
2096) (2000) (to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107).

12.  The criteria for the assignment of a separate initial 10 
percent evaluation for symptomatic right forehead status post 
VP shunt scar have been met from December 10, 1992 but no 
earlier.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.321(b)(1), 3.400, Part 4, 4.1, 4.14, Diagnostic Code 7804 
(2000); Veterans Claims Assistance Act of 2000, Pub.L. No. 
106-475, § 4.114 Stat. 2096) (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107). 

13.  The criteria for a combined disability evaluation in 
excess of 40 percent for service-connected disorders prior to 
October 1, 1991 have not been met.  38 U.S.C.A. § 1155(West 
1991); 38 C.F.R §§ 3.105(a), 3.500(b)(2), 4.25 (2000); 
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, § 
4.114 Stat. 2096) (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).

14.  The criteria for a combined disability evaluation in 
excess of 60 percent for service-connected disorders prior to 
December 10, 1992 have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R § 4.25 (2000) Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, § 4.114 Stat. 
2096) (2000) (to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107).

15.  The criteria for a combined disability evaluation of 70 
percent for service-connected disorders from December 10, 
1992 have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R 
§ 4.25 (2000) Veterans Claims Assistance Act of 2000, Pub.L. 
No. 106-475, § 4.114 Stat. 2096) (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).

16.  The criteria for the restoration of an initial 100 
percent evaluation for tuberculoma of the right occipital 
lobe and tuberculous meningitis based upon the combined 
evaluation of separately rated residuals have not been met.  
38 U.S.C.A. § 1155(West 1991); 38 C.F.R § 4.25 (2000); 
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, § 
4.114 Stat. 2096) (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from June 1964 to December 
1985.

The veteran's service medical records are essentially silent 
for any pertinent findings until early May 1985, when he was 
seen for a two-week history of headache pain unrelieved with 
Tylenol No. III.  The assessment was headache of questionable 
etiology.  A computerized tomography (CT) scan of the brain 
revealed calcifications in the basal ganglia region, 
bilaterally and noted to be fairly symmetric and mottled.  No 
other abnormal areas of increased or decreased density were 
seen.  An evaluation at the neurology clinic on May 8, 1985 
noted the history of onset of severe headaches with normal CT 
scan.  No localizing signs were noted.  A lumbar puncture 
(LP) to rule out aseptic meningitis was noted.

The veteran subsequently underwent periods of hospitalization 
in May and June 1985 essentially for observation and 
diagnostic workup for various complaints, including headaches 
and ringing in the ears ultimately attributed to tuberculosis 
meningitis.  He was treated with isoniazid (INH), Rifampin 
and Ethambutol with clinical response, including decreased 
headaches.

An infectious disease clinical record of June 21, 1985, noted 
the veteran was doing well with only mild headaches.  He 
complained of a two-week history of paresthesias of the left 
toes (onset while he was in the hospital-not noted in the 
hospital record).  Sensory changes were mild.  Assessment was 
tuberculosis meningitis, on three drugs since May 1985 with 
good clinical response-tolerating treatment well for what the 
examiner thought was INH-induced peripheral neuropathy.

An infectious disease clinical record of July 11, 1985, noted 
the examiner had seen the veteran in followup three weeks 
earlier and was doing well on therapy.  He complained of 
tingling in the lower extremities which the examiner felt was 
possibly due to a peripheral neuropathy secondary to INH 
therapy.  The examiner noted that after he saw the veteran, 
the veteran began to complain of occipital headaches 5 to 
6 times per week.  Two days earlier, he noted the gradual 
onset of left-sided hypoesthesia involving both extremities, 
and trunk.  There was left-sided weakness.  There were no 
nerve complaints except for a 2- to 3-day history of ringing 
in the left ear and decreased hearing without ear discharge.  
He denied systemic symptoms or medication noncompliance.  A 
neurologic examination revealed decreased hearing on the 
left.  On motor evaluation, no weakness was detected.  
Sensory testing revealed decreased sensory to pinprick on the 
left, including the extremities, face and trunk.  Also, 
decreased position sense on the left in addition to decreased 
soft touch on the left was noted.  Cerebellar testing was 
completely normal.  Gait was normal.

Assessment noted that the findings were most consistent with 
the natural history of tuberculosis meningitis, either 
treated or untreated and that may occur even with adequate 
therapy.  The examiner noted that he found no evidence of 
hydrocephalus.

A report of medical board noted the veteran was transferred 
to another military service hospital in June 1985, with a 
diagnosis of tuberculosis meningitis.  According to the 
veteran's history and review of the health record, it was 
indicated that he was well until April 1985, when he 
developed the onset of headaches.  His chronic headaches were 
evaluated on admission to a naval hospital in San Diego on 
May 24, 1985, with a CT scan that was found to be normal.  
Serial lumbar punctures were consistent with tuberculosis 
meningitis.  He was started on INH, Rifampin, and Ethambutol 
on May 24, 1985, and discharged to duty on June 11, 1985.  
His headaches continued to improve with medication, but he 
noticed development of tinnitus and decreased hearing on the 
left side. He was readmitted on July 12, 1985, for further 
evaluation of these symptoms.  A neurological examination was 
normal except for decreased touch on the left side of the 
body.  The remainder of the physical examination was 
essentially within normal limits.

Following admission, the veteran underwent emergent CT scan, 
which revealed a 2 x 2-cm. ring lesion in the right occiput 
lobe region with a 3-centimeter edematous area surrounding 
the ring lesion.  His CT findings were felt to be consistent 
with a tuberculoma, and he was maintained on triple-drug 
antibiotics in addition to other high-dose medication.  
Infectious disease and neurosurgery also saw him.

A repeat CT scan was performed one week after admission and 
revealed the presence of hydrocephalus.  He was symptomatic 
of headache at that time and was transferred to the 
neurosurgical service for the placement of a VP shunt without 
any complication.  He did well with the placement of the 
shunt and his steroids were tapered gradually without any 
deterioration in neurological function.  A repeat CT scan 
performed in mid-August 1985 revealed no evidence of 
hydrocephalus and decreasing size of the ring lesion.  The 
veteran was asymptomatic at that time and without evidence of 
neurologic dysfunction.  Discharge diagnosis was tuberculoma, 
and tuberculosis meningitis.  It was noted that he would 
require a VP shunt indefinitely and would also require 
outpatient followup for further development of symptoms.  The 
board recommended that he be referred to a physical 
evaluation board with the recommendation that he be placed on 
limited duty status near a major medical facility for 
outpatient care in order to complete his active duty service.  
Prognosis was good.

A clinical record in late August 1985 noted resolved 
tuberculosis meningitis.  The veteran's condition was stable 
with minimal headaches.  A September 1985 clinical record 
noted the veteran's condition was stable since mid-August 
1985 and continued to be unchanged clinically.  He still had 
left-sided numbness without headaches.  An October 1985 
clinical record noted that his status had remained unchanged 
since his last visit in September 1985.  He noted having some 
difficulty getting to sleep secondary to his left-sided 
symptoms.  There was no change in strength.  Tinnitus was 
noted as improving.

The veteran was hospitalized from December 9 to December 13, 
1985.  It was noted that at hospital discharge, his 
tuberculosis meningitis was considered resolving.  It was 
also noted that an impression from a neurosurgeon was that 
his tinnitus and headache were secondary to basal 
arachnoiditis from resolving tuberculosis meningitis.  An 
ear, nose and throat consultation noted left-sided sensory 
neurologic hearing loss.  He indicated having occasional 
headaches and he admitted to slight left-sided sensory loss 
along with some paresthesia, which had been constant since 
the July surgery.  A December 1985 CT scan report noted 
evidence of a shunt tube on a lateral digital scout film.

An April 1986 VA ear, nose and throat evaluation report 
revealed status post tuberculoma repair last year with VP 
shunt placement.  The veteran complained of left ear 
problems.  Audiogram showed mild high frequency hearing loss.  
Tympanic membranes were intact and mobile.  Assessment was 
probable sensorineural loss of the left ear with resultant 
tinnitus, which could be related to tuberculosis meningitis.

A VA audiometric examination in April 1986 reflected pure 
tone air conduction threshold levels in the frequency range 
of 500, 1,000 and 2,000 cycles per second of 10, 10 and 15, 
for an average of 12 decibels in the right ear with speech 
discrimination ability of 96 percent in the right ear.  In 
the left ear, pure tone air conduction threshold levels in 
the frequency range of 500, 1,000 and 2,000 cycles per second 
of 25, 25 and 15, with an average of 22 decibels was noted.  
Speech discrimination ability of 96 percent was noted in the 
left ear.  The examiner's remarks noted right and left ears 
within normal limits.

An April 1986 VA general medical examination report (signed 
by medical staff on May 1, 1986) shows the veteran complained 
of numbness on the right side with ringing in the ears.  He 
also complained of occasional severe pain over the right 
upper quadrant.  He was right-handed.  An examination of the 
skin revealed a well-healed scar in the area of the right 
forehead secondary to VP shunt placement.  Examination of the 
head was nonrevealing.  A neurological evaluation showed the 
cranial nerves were intact.  Motor testing was normal.  
Sensory decreased tactile sensation was noted in the left 
side of the body (extremities).  Neurologically, the 
reflexes, including biceps, triceps, bracho-radial, 
cremasteric, knees and ankles were normal, bilaterally.  
Babinski's was negative, bilaterally.

On an objective evaluation of the musculoskeletal system, the 
veteran complained of some weakness on the left side of the 
body.  Cervical, dorsal and lumbar spine revealed normal 
contour with no tenderness.  Trunk motions were unrestricted.  
Upper and lower extremities revealed normal contour with 
tenderness to palpation on the left lower thigh and knee.  
Range of motion was unrestricted in all joints.  Examination 
of the feet was normal.  An X-ray of the left knee was 
normal.

Diagnoses were tuberculoma of the right occipital lobe with 
tuberculosis meningitis, resolved, with decreased sensation 
on the left side of the body; hearing loss evaluated by 
audiometric examination-hearing within normal limits, 
bilaterally; tinnitus and discomfort of the left knee.

In an original rating decision of June 1986, the RO granted 
service connection for residuals of tuberculoma, right 
occipital lobe and tuberculosis meningitis with headaches and 
tinnitus, evaluated as 10 percent disabling by analogy under 
Diagnostic Code 8000 based on the minimum rating for 
residuals of encephalitis, effective from December12, 1985, 
the day following final separation from active duty.  Service 
connection was denied for hearing loss and a coexisting left 
knee condition.  

In January 1987, the veteran filed a timely notice of 
disagreement claiming that he should be rated for the shunt 
which was inserted into the skull to reduce the hydrocephalic 
condition secondary to tuberculosis meningitis.  He noted 
that the placement of the shunt required burr holes to be 
drilled in the skull and should be rated separately.  He also 
claimed that he should be rated for his hearing and tinnitus, 
as those ratings were combined with the 10 percent rating.  
Separate ratings were requested.  Additionally, a separate 
rating was claimed for headaches.

A November 1987 VA examination report showed the presence of 
a shunt tube implant with burr hole in the right frontal 
parietal area going over the skull laterally down the back of 
the neck leading to the abdomen.  A neurologic evaluation 
showed the cranial nerves were intact.  Motor, bulk, tone and 
strength were intact.  Reflexes were equal, bilaterally at 1 
out of 4.  Coordination testing was intact.  Sensory testing 
revealed decreased pin and vibration of the left arm, trunk 
and leg.  A burr hole measuring 3 centimeters over the right 
forehead with shunt tube leading to the abdomen was also 
noted.

Neurologic progress notes dated in November 1987 noted 
tuberculosis infection with disease treated-bacteriology 
negative since 1985 and chemotherapy completed two years.  
Diagnosis also noted status post treatment for tuberculosis 
meningitis and right mid brain tuberculoma with residual 
left-sided sensory deficit and VP shunt.

A service hospital report in mid 1988 noted that the veteran 
had completed 23 months of therapy for his condition of 
tuberculosis meningitis and central nervous system 
tuberculoma as of May 19, 1987.  He had no objective clinical 
deterioration since stopping antituberculosis therapy.  A 
neurology consultation was obtained in May 1987 revealing a 
left-sided hemisensory deficit thought to be a chronic 
residual finding from the tuberculoma of the brain.  There 
were no documented mental status changes noted at that time.  
The severity of these neurologic complaints remained stable 
since the last temporary duty retired list evaluation in June 
1988 where the veteran complained of persistent mild memory 
difficulties, left ear hearing loss and tinnitus, left arm 
and leg numbness and occasional right upper quadrant sharp 
abdominal pains.  He had no fevers, chills, sweats or chronic 
headaches and he was taking no medications.  It was noted 
that a June 1988 physical examination revealed positive 
findings of a palpable nontender ventriculo-peritoneal shunt 
on the right side of the scalp and neck extending through the 
right chest wall subcutaneous tissue to the insertion site 
through the right upper quadrant abdominal wall, equivocal 
left Babinski and plantar right Babinski responses, 
subjective numbness of the left arm and leg in a 
nondermatomal pattern, but no demonstrable complete 
anesthesia.  It was also noted that psychometric testing 
documented no evidence of organic syndrome, but was 
subjective of depression.  A psychiatric evaluation in July 
1988 confirmed that there was no evidence of either organic 
brain syndrome or depression.  Final diagnoses were stable 
tuberculoma and resolved tuberculosis meningitis.

In a rating decision of January 1989, the RO assigned a 
100 percent schedular evaluation for tuberculoma, right 
occipital lobe, and tuberculosis meningitis under 38 C.F.R. 
§ 4.88(c) and Diagnostic Code 8019 from December 12, 1985, 
through December 31, 1986, with reduction to a 30 percent 
evaluation on January 1, 1987 based on inactivity of 
meningitis and ratable residuals evaluated as follows: 
10 percent for sensory deficit of the left upper extremity 
under Diagnostic Code 8615; 10 percent for sensory deficit of 
the left lower extremity under Diagnostic Code 8620; 
noncompensable evaluation for sensory deficit of the trunk 
under Diagnostic Code 8360; 10 percent for headaches under 
Diagnostic Code 8100; and noncompensable evaluation for 
tinnitus under Diagnostic Code 6260.  Service connection was 
established for burr hole with VP shunt insertion, evaluated 
as 10 percent disabling under Diagnostic Code 5296, effective 
from December 12, 1985.  The RO determined that the combined 
service-connected evaluation effective January 1, 1987 was 
40 percent.  The date of inactivity of the tuberculoma with 
tuberculoma meningitis was considered shown as December 1985.  
It was indicated that present rating action was undertaken 
due to clear and unmistakable error existing in the June 1986 
rating decision.  38 C.F.R. 3.105(a).

In February 1989, the veteran was hospitalized at a service 
facility for extraction of VP shunt system with insertion of 
ventriculostomy.  It was noted that in the mid 1980's, a VP 
shunt was utilized for treatment of acute hydrocephalus.  The 
shunt system worked well.  Two weeks prior to the February 
1989 hospital admission, he was evaluated for low-grade 
fevers and was placed on antibiotic therapy.  One day prior 
to admission, he developed meningismus without photophobia, 
headache, nausea or vomiting.  The medical staff felt that 
the clinical picture was consistent with a VP shunt infection 
and it was recommended that the veteran have the shunt system 
extracted and a ventriculostomy inserted while undergoing 
antibiotic therapy.  Following the surgical procedure, the 
veteran tolerated the procedure well.  The wound was dressed 
in a standard fashion.

A December 1989 service neurological evaluation noted a 
history of tuberculosis meningitis and tuberculoma diagnosed 
in 1985 with S/P VP shunt.  He had complained of left 
hemisensory changes since 1985.  He described the sensation 
as pins and needles.  He was able to do his active daily 
living such as driving a car and performing his job without 
difficulty.  He complained of mild memory loss, which had 
been evaluated in the past.  He had previous documented 
decreased hearing and tinnitus in the left ear.  No motor 
complaints were noted.  The examiner's review of the 
available CT scans and magnetic resonance imaging scans (MRI) 
revealed no changes over the past year.  On examination, 
mental status evaluation was normal.  The neurological 
examination was within normal limits except for mild 
subjective decreased pinprick sensation on the left side of 
his body-worse in the leg.  Position sense was intact.  
Vibratory sense was mildly decreased on the left side of the 
body and he had split vibratory sense on the forehead.  
Reflexes were symmetric with flexor plantar responses and few 
beats clonus at the left ankle.  Final impressions were 
stable tuberculomas; tuberculosis meningitis-resolved; status 
post VP shunt and mild left hemisensory changes, secondary to 
mid brain lesion-stable.  The examiner noted that 
neurologically, the veteran had stable, nonincapacitating 
sensory changes secondary to an inactive brain tuberculoma.

A February 1990 VA examination report showed that on 
neurological evaluation, the cranial nerves were intact with 
evidence of decreased hearing on the left side.  Motor, bulk, 
tone and strength evaluations were intact.  Reflexes were 
equal at 1 out of 4, bilaterally.  Babinski's were downgoing.  
Sensory testing revealed subjective decrease to pinprick, 
cold and vibratory sense on the left side.  Diagnosis was 
mild to moderate sensorineural hearing loss on the left side 
with normal hearing in the right ear; tinnitus aureui and 
residuals of tuberculosis meningitis with left-sided 
decreased sensation to pin with numbness and headache.

A February 1990 VA audiometric examination report shows the 
pure tone average for the frequencies 500, 1,000, 2,000, 
3,000 and 4,000 hertz was 6 decibels in the right ear and 
35 decibels in the left ear with speech discrimination of 
96 percent in the right ear and 48 percent in the left ear.  
The examiner's remarks indicated hearing within normal limits 
in the right ear and mild to moderate sensorineural hearing 
loss in the left ear.  The veteran reported a high-pitched 
ringing tinnitus, bilaterally that was constant in the right 
ear and periodic in the left ear.  He first noticed tinnitus 
in June 1985 while hospitalized.

A June 1990 RO rating decision established service connection 
for hearing loss of the left ear as part of the underlying 
tuberculoma of the right occipital lobe and tuberculosis 
under Diagnostic Code 8019 with the assignment of a 
noncompensable evaluation for left ear hearing loss, 
effective from January 1, 1987.  Service connection was 
denied for hearing loss of the right ear.  The remaining 
evaluations were confirmed and continued.

In a rating decision of March 1991, the RO proposed to reduce 
compensation benefits under the provisions of 
38 C.F.R. § 3.105(a).  It was noted that clear and 
unmistakable error existed in rating decisions of January 
1989 and June 1990 as the residuals of meningitis were 
"lumped" as a single disability instead of being separately 
evaluated and then combined.  This action resulted in an 
improper 40 percent combined evaluation.  Corrective action 
was proposed to evaluate residuals as follows:  Diagnostic 
Codes 8099-8019-8100, tuberculoma, right occipital lobe and 
tuberculosis meningitis with headaches, evaluated at 
10 percent; Diagnostic Code 8615 for sensory deficit of the 
left arm as residual of tuberculoma, right occipital lobe and 
tuberculosis meningitis as 10 percent disabling; Diagnostic 
Code 8620 for sensory deficit of the left leg with residual 
of tuberculoma of the right occipital lobe and tuberculosis 
meningitis, evaluated as 10 percent disabling; Diagnostic 
Code 5296 for burr hole of the right forehead, status post VP 
shunt insertion, evaluated as 10 percent disabling; 
Diagnostic Code 8630 for sensory deficit of the left trunk as 
a residual of tuberculoma, right occipital lobe, and 
tuberculosis meningitis, evaluated as noncompensable; 
Diagnostic Code 6260 for tinnitus as a residual of 
tuberculoma, right occipital lobe and tuberculosis 
meningitis, evaluated as noncompensable and Diagnostic 
Code 6100 for hearing loss of the left ear as a residual of 
tuberculoma, right occipital lobe and tuberculosis 
meningitis, evaluated as noncompensable.  The RO noted that 
the action would result in a reduction of a combined 
evaluation from 40 percent to 30 percent following due 
process notification.

An RO rating decision in July 1991 effectuated the RO's 
proposal to reduce the combined schedular evaluation from 
40 percent to 30 percent, effective October 1, 1991.  No 
overpayment was created against the veteran in view of the 
fact that the VA made a mistake in calculating the combined 
evaluation under the provisions of 38 C.F.R. § 4.25.

In August 1992, the veteran was seen at the infectious 
disease clinic at a service hospital facility. On 
neurological evaluation, some decreased sensation in the left 
upper leg was noted.  The neurological symptoms were 
described as stable.  Right frontal headaches were noted as 
self-limited with doubt of any serious pathology noted.  It 
was noted that he had problems of anxiety, irritability that 
were work-related problems.  It was noted that recently, he 
had low back strain and seen in the emergency room.  He was 
treated with medication with symptomatic improvement.  It was 
also noted that a suspected mass effect was related to 
scarring of a VP shunt that was removed in 1989 secondary to 
infection.  In December 1992, he was noted to still complain 
of occasional irritation at the right temporofrontal area at 
the site of the VP shunt insertion that was removed years 
earlier.  He still had anxiety that was work related.

A private neurologic report dated in late November 1994 noted 
that two consultations were undertaken that month.  The 
veteran was described as an anxious and depressed-appearing 
individual who was right-handed.  It was noted that the 
veteran's VP shunt was removed in 1989 after a shunt 
infection and since that time, he did well for awhile, but 
about three years after the removal, in 1992, he began to 
develop daily headaches which were pulsatile and 
predominantly mid occipital with some frontal changes along 
with tinnitus and hemiparesthesia, some of which were blamed 
on his INH therapy.  Also, it was noted that the veteran had 
a significant amount of difficulty at work with his superior 
who apparently had been selecting him out and criticizing his 
work behavior and performance causing a marked degree of 
anxiety and greater depression than had been present.  It was 
noted that a great deal of his sick leave and anxiety and 
depression were only exacerbated by his marked degree of 
frustration.

It was noted that a complete and thorough neurologic 
examination was accomplished and was most remarkable for a 
profound degree of agitation and depression along with 
obvious frustration when the veteran's workplace was 
discussed even to a small degree.  Also, there was an area of 
left body paresthesia in the face, arm and leg along with 
decreased pinprick on the left side of the body, 
subjectively, again in the face, arm and leg probably 
representing a hemispheric dysfunction and not secondary to a 
peripheral neuropathy or any other peripheral nervous system 
disorder.  Also noted was a well-healed scar from the 
veteran's old right ventricular shunt.  There was increased 
muscle tone on the left side of the body in the arm and leg 
without clear spasticity.  There was also a Babinski sign.  
The remainder of the neurologic examination was otherwise 
within normal limits without any other clear focal or 
lateralizing neurologic signs.  Impression revealed the 
following:  Vague history of central nervous system 
tuberculoma, details unavailable; history of hydrocephalus, 
treated temporarily with a VP shunt, now removed; no evidence 
at this time for hydrocephalus and the veteran's subtle focal 
neurologic abnormalities most likely secondary to his 
previous shunt placement and marked anxiety/depression with 
significant frustration over his present employment problems.

The neurologic examiner's comment noted that he explained in 
great detail to the veteran and his wife that the primary 
problem which needed to be addressed was that of depression 
and anxiety, as well as the problems at work.  An 
electroencephalogram (EEG) was considered normal during awake 
and asleep.  A MRI examination of the brain report showed no 
evidence of hydrocephalus.

A private psychiatric evaluation report (undated) noted the 
veteran was a computer operator with the National Guard with 
whom he had been working since December 1994.  The veteran 
presented with depression and anxiety, which he had had over 
the past year.  During the six years with the National Guard, 
he recounted a number of episodes of harassment and being 
singled out.  It was noted the veteran was suffering from 
major depression, single episode, severe.  Anxiety and 
agitation complicated his depression.  His symptoms made it 
impossible for him to perform tasks of his job and had made 
it impossible for him to go to work.  It was noted that his 
condition arose as a result of his work setting and arose 
while he was working for the National Guard.

A December 1997 VA neurologic examination showed no 
cerebellar or cranial nerve deficit.  Motor testing was 
intact.  There was no evidence of atrophy.  Questionable 
decreased sensation in the left half of the body was noted.  
Deep tendon reflexes were positive and symmetrical.  No 
pathologic reflexes were noted.  Diagnosis was peripheral 
neuropathy.

A January 1998 VA nerve conduction velocity (NCV) test report 
noted a brief history of tuberculoma at the base of the brain 
in 1985 with VP shunt that was removed in 1990 because of 
meningitis.  Pinprick sensation and numbness of the left side 
of the body since 1985 when he had a reaction to 
antituberculosis drugs.  Technical description of the NCV 
test revealed prolonged distal motor latencies of both median 
nerves.  Other findings, motor and sensory distal latencies 
and nerve conduction velocities were within normal limits.  
EMG showed denervation of the left flexor carpi radialis, 
left abductor poll brevis, left anterior tibial and left 
medial gastrocnemius.  Conclusion revealed that the findings 
suggested a polyneuropathy, mainly of the axonal type.  There 
was also carpal tunnel syndrome, bilateral, which it was 
thought could be part of the polyneuropathy.  It was noted 
that in view of the history of taking antituberculosis drugs, 
the possibility of a toxic neuropathy should be considered.

A December 1997 audiometric examination showed the veteran's 
service-connected hearing loss of the left ear was primarily 
manifested by an average pure tone air conduction threshold 
for the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz of 
41 decibels with speech recognition of 92 percent (Level I).  
The veteran's hearing loss of the nonservice-connected right 
ear was primarily manifested by an average pure tone air 
conduction threshold for the frequencies 500, 1,000, 2,000, 
3,000 and 4,000 hertz of 23 decibels with speech recognition 
of 100 percent.  Impression was moderate sensorineural 
hearing loss, bilateral.  An ear disease examination at that 
time revealed normal external ear findings, bilateral.

A report of a VA December 1997 examination report shows the 
veteran complained of numbness of the left half of the body-
which he described as "pins and needles" occurring throughout 
the day.  He also complained of tension, insomnia and memory 
losses.  All of these he claimed were due to his past 
illness.  It was noted that he did not mention to the 
examiner any complaints of headache.  On neurologic 
examination, the veteran was described as coherent and 
irritable.  No cerebellar incoordination was noted.  Cranial 
nerves were intact.  No atrophy was present.  Questionable 
decreased sensation (pinprick and tactile) on the left side 
of the body was noted.  He claimed there was 60 to 70 percent 
loss, compared with the right side.  Deep tendon reflexes 
were positive on all "4's."  No pathologic reflexes were 
noted.  It was noted that nonspecific changes were noted on 
cranial MRI.  An addendum in February 1999 noted that the 
veteran did not complain of headaches.  Neurologic diagnoses 
were peripheral neuropathy and nonspecific MRI changes.  The 
veteran was considered employable and that he had no definite 
neurologic deficit, therefore, employable.

A December 1997 VA orthopedic examination report showed as 
history that the veteran underwent burr hole operation in 
1985 as part of the surgery for questionable meningitis when 
a VP shunt was inserted.  Another surgery was done in 1990 to 
remove the inserted tubing.  On objective examination, 
positive depression of the right frontoparietal scalp due to 
burr hole was described as well healed, but sensitive.  The 
examination was negative for swelling, redness or heat.  The 
examination findings were positive for a very slight 
depression, hardly noticeable, occipitoparietal area near 
vertex that was partially sensitive.  Diagnosis was status 
burr hole for shunt insertion.  The veteran was considered 
employable on the basis of burr hole surgery alone.

On a VA social work service report in April 1998, the veteran 
refused to be interviewed as he indicated that no appointment 
was made for him to be interviewed.  The veteran was 
described as an individual who appeared physically strong.

In February 1999, the RO referred the veteran's claims folder 
back to the Chief Medical Officer for compliance of the 
directives of the Board's remand in June 1994.

A March 1999 VA cranium X-ray report noted craniostomy hole 
seen at the right frontoparietal bone measuring approximately 
1 centimeter in diameter and extending into the cranial 
cavity of about 1.1 centimeter.  No surrounding bone 
reactions were seen.  The rest of the bony cranium appeared 
normal.  Sella turcica was intact.  Impression was status 
post craniostomy, right frontoparietal bone, skull.  The rest 
was within normal limits.

A report of an August 1999 VA joints (shoulder, elbow, wrist, 
hip, knee and ankle) examination report showed the presence 
of weakness and numbness evident on the left side.  Pins and 
needles sensation over the left side was noted.  The examiner 
noted that the veteran was right-handed and restricted to 
between mild and moderate activities.  Examination was 
negative for instability of joints.  The examiner noted that 
weakness and paresthesias played the major functional impact.  
The examination was positive for weakness over the left sole.  
Left upper extremity strength was measured at 4/5 as compared 
to 5/5 in the right upper extremity.  Strength in the left 
lower extremity was 4/5 as compared to 5/5 in the right lower 
extremity.  Normal gait and wear pattern on the left foot was 
noted.  There was no evidence of ankylosis.  Active range of 
motion of the left elbow was from 0 to 109 degrees with 
passive range of motion from 0 to 111 degrees.  Left knee 
active range of motion was from 0 to 112 degrees with passive 
range of motion from 0 to 115 degrees.  Diagnosis was 
residuals of brain and spinal cord lesion.

An August 1999 VA muscle examination report contained an 
opinion that the veteran's limitation of motion of the left 
elbow and knee and lumbar spine due to stiffness of the joint 
was due to weakness of muscles moving the affected joint.  

An August 1999 VA spine (cervical, thoracic and lumbar) 
examination report noted complaints of stiffness over the 
lumbar area with easy fatigability.  The examination report 
also referred to worksheet No. 1430.  Active range of motion 
of the lumbar spine revealed flexion from 0 to 30 degrees, 
extension from 0 to 5 degrees, lateral bending to the right 
from 0 to 5 degrees, lateral bending to the left from 0 to 
3 degrees, and right and left rotation from 0 to 15 degrees, 
each.  On passive range of motion testing, flexion was from 0 
to 30 degrees, extension was from 0 to 5 degrees, lateral 
bending to the right was from 0 to 5 degrees, lateral bending 
to the left was from 0 to 3 degrees and right and left 
rotation was from 0 to 15 degrees, each.  Postural 
abnormalities revealed evidence of listing to the left.  
Musculature of the back revealed evidence of stiffness.

The examination worksheet revealed evidence of weakness and 
numbness over the entire left side with evidence and pins and 
needles' sensation over the left side.  The report was 
nonrevealing for any evidence of periods of flareup, 
precipitating and alleviating factors.  The remainder of the 
findings noted on the worksheet was already incorporated into 
the findings reported as part of the August 1999 examinations 
of the spine and upper and lower extremity joints.

In September 1999, the RO granted an increased evaluation for 
tinnitus as the residual of tuberculoma and tuberculosis 
meningitis under Diagnostic Code 6260 from October 1, 1991.  
Also, a 40 percent evaluation was granted for sensory deficit 
of the left trunk as a residual of tuberculoma of right 
occipital lobe and tuberculosis meningitis in accordance with 
Diagnostic Codes 8630-5292, effective from October 1, 1991.  
The evaluations for the remaining service-connected 
disabilities at issue were confirmed and continued.  The 
rating decision indicated that the that the combined total 
evaluation for service-connected disabilities had been 
increased from 60 percent from the previous scheduled 
30 percent combined service-connected rating effective 
October 1, 1991 in light of the increased 10 percent 
evaluation for constant tinnitus and 40 percent evaluation 
for sensory deficit of the trunk.  (Prior to October 1, 1991 
the combined service-connected rating based on separately 
rated service-connected disabilities at 40 percent due to 
administrative error). 


Preliminary Matters

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 (November 
9, 2000; 114 Stat. 2096) to be codified at 38 U.S.C.A. 
§ 5103(a).  This law eliminates the well-grounded requirement 
and amplifies the duty to notify and assist.  Its enactment, 
together with that of S. 1402, repeals the "McCain 
Amendment." 

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the "Veterans Claims Assistance Act of 
2000", signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  

The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. § 
5103A(b)(1), (2).  The law further states that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c), 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5107. See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Although the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000,
the Board may proceed to issue a decision at this time.   

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim to include providing the 
appellant with adequate examinations by appropriate 
specialists.  Accordingly, the Board finds that the appellant 
is not prejudiced by the Board entering a decision on the 
merits since remanding this case would be superfluous and 
serve no useful purpose.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board notes that a variety of extensive medical records 
have been associated with the appellant's claims folder.  
They include service and post-service private and VA medical 
records, including reports of VA special examinations that 
are pertinent to the issues on appeal as well as post-service 
medical records from a Naval facility.  The evidence of 
record provides a complete basis for addressing the merits of 
the appellant's claims at this time.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the appellant's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the Veterans Claims Assistance Act of 2000. 



Increased Ratings

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.2.  Such evaluations also involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities. 38 C.F.R. §§ 4.10, 4.40.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern" 
is not applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
ratings."

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2000).


I.  Entitlement to restoration of a 100 
percent evaluation for residuals of 
tuberculoma of the right occipital lobe 
and tuberculous meningitis.

Criteria

38 C.F.R. § 4.88(c) for inactive nonpulmonary tuberculosis 
initially entitled after August 19, 1968 provides a 100 
percent evaluation for one year following inactivity.  
Thereafter, the residuals are rated under the specific body 
system or systems affected.  

With respect to the applicable law, under Diagnostic Code 
8019, epidemic cerebrospinal meningitis warrants the 
assignment of a 100 percent disability evaluation as an 
active febrile disease; otherwise rate residuals with 10 
percent as a minimum rating.  


Analysis

The record shows that tuberculoma of the right occipital lobe 
was manifested as a nonpulmonary tuberculosis meningitis.

The Board notes that the veteran essentially argues that he 
is entitled to restoration of a 100 percent evaluation for 
tuberculoma of the right occipital lobe and tuberculosis 
meningitis based recurrence of activity of the underlying 
disease process or, in the alternative, based upon the 
combined ratable residuals characterized as headaches, 
sensory deficit of the left arm, sensory deficit of the left 
leg, sensory deficit of the left trunk, tinnitus and hearing 
loss of the left ear.

The record shows that in a January 1989 RO rating decision 
the RO corrected the original rating decision of June 1986 by 
assigning a 100 percent schedular evaluation under 38 C.F.R. 
§ 4.88(c) and Diagnostic Code 8019 for active nonpulmoary 
tuberculosis process characterized as tuberculoma of the 
right occipital lobe and tuberculosis meningitis from 
December 12, 1985 through December 31, 1986 with reduction to 
a 30 percent evaluation based on residuals, effective from 
January 1, 1987.  The RO noted that tuberculoma and 
tuberculosis meningitis were evaluated as 100 percent 
disabling for one year following date of inactivity in 
accordance with the rating schedule.  The date of inactivity 
was determined as of December 1985.  

It was noted that effective January 1, 1987 the residuals 
evaluated under Diagnostic Code 8019 were as follows: 
10 percent for sensory deficit of the left upper extremity 
under Diagnostic Code 8615; 10 percent for sensory deficit of 
the left lower extremity under Diagnostic Code 8620; 
10 percent for headaches under Diagnostic Code 8100; 
noncompensable for sensory deficit of the trunk under 
Diagnostic Code 8630 and a noncompensable evaluation for 
tinnitus under Diagnostic Code 6260.  A subsequent rating 
decision included hearing loss of the left ear as a residual 
of tuberculosis meningitis evaluated as noncompensable, 
effective January 1, 1987.  The record also showed that a 
separate 10 percent evaluation was assigned for a 3-
centimeter burr hole over the right forehead, status post VP 
shunt insertion under Diagnostic Code 5296. 

The veteran argues that the evidence of record presents 
objective findings of recurrence of active tuberculosis 
meningitis (nonpulmonary) warranting restoration of a 
100 percent evaluation or at least an extension of the 
100 percent evaluation beyond December 31, 1986.  He claims 
that the VP shunt removal in February 1989 was due to 
recurrence of an active tuberculosis meningitis process. 

In reviewing the voluminous evidence of record the Board 
recognizes that while the December 1985 hospital records show 
resolving tuberculosis meningitis, it was not shown medically 
as completely resolved until a VA examination in April 1986 
that was made official by the signing examining physicians on 
May 1, 1986.  

In light of such finding the Board notes that restoration of 
a 100 percent evaluation for tuberculoma of the right 
occipital lobe and tuberculosis meningitis in accordance with 
the provisions of 38 C.F.R. § 4.88(c) and Diagnostic Code 
8019 may be granted through April 30, 1987.  Thereafter, 
effective May 1, 1987, the disability is rated on the 
residuals rated under the specific body system or systems 
affected as noted in the record.  

The Board points out that the voluminous subsequently dated 
medical evidence, including reports of special VA 
examinations, fail to show other than stable and resolved 
tuberculoma of the right occipital lobe and tuberculosis 
meningitis.  In other words there has been no recurrence of 
activity in the underlying disease process since May 1, 1986.  

Specifically, the Board points out that the February 1989 
medical records show that the veteran's VP shunt was 
extracted due to symptoms that were medically determined to 
be consistent with a VP shunt infection and not to any 
recurrence of an active tuberculosis meningitis process.  The 
Board has considered the veteran's arguments but the 
overwhelming medical evidence to the contrary fails to 
support his claim.  He has not submitted any competent medica 
evidence showing otherwise. 

Accordingly, the preponderance of the evidence is against the 
grant of restoration of a 100 percent evaluation for 
tuberculoma of the right occipital lobe and tuberculosis 
meningitis beyond April 30, 1987 as the subsequent medical 
record fails to demonstrate clinical recurrence of activity 
of the underlying disease process. 

Effective May 1, 1987, the disability is rated on 
identifiable residuals as noted in the paragraphs below.  The 
issue of restoration of a 100 percent evaluation for 
tuberculoma of the right occipital lobe and tuberculosis 
meningitis based upon the combined ratable residuals will 
also be discussed in the paragraphs below. 


II.  Entitlement to an increased 
(compensable) evaluation for residuals of 
tuberculoma, right occipital lobe and 
tuberculous meningitis with hearing loss 
of the left ear.

Criteria

The criteria for evaluating defective hearing changed on 
December 18, 1987.  Since the veteran's claim for 
compensation for a hearing loss was filed prior to that date, 
the evaluation of his hearing loss must consider both the old 
and the new criteria. Evaluations of unilateral hearing loss 
prior to December 18, 1987, range from noncompensable to 10 
percent based on organic impairment of hearing acuity within 
the conversational voice range of 500 to 2,000 cycles per 
second as measured by the results of controlled speech tests 
or pure tone audiometry reported as a result of Department of 
Veterans Affairs regional office or authorized audiology 
clinic examinations.  38 C.F.R. § 4.85 and Part 4, Codes 
6282, 6287, 6291, 6294, 6296 and 6297.  Unilateral defective 
hearing with the hearing acuity in the unilateral ear as 
manifested by pure tone threshold average of not more than 37 
and none more than 45 translates to a literal designation of 
A which with an A designated for the nonservice connected 
right ear warrants a noncompensable evaluation under 
Diagnostic Code 6297. 

Unilateral defective hearing with the hearing acuity in the 
unilateral ear as manifested by pure tone threshold average 
of not more than 45 and none more than 55 translates to a 
literal designation of B which with an A designated for the 
nonservice connected right ear warrants a noncompensable 
evaluation under Diagnostic Code 6296. 

On and after December 18, 1987, evaluations of unilateral 
defective hearing range from noncompensable to 10 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4000 cycles per second.  To evaluate the 
degree of disability from defective hearing, the revised 
rating schedule establishes 11 auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  In situations were service connection has 
been granted only for defective hearing involving one ear, 
and the appellant does not have total deafness in both ears, 
the hearing acuity of the nonservice-connected ear is 
considered to be normal (level I).  38 C.F.R. § 3.383 (2000).  
In such situations, a maximum 10 percent evaluation is 
assignable where hearing loss in the service- connected ear 
is at level X or XI.  38 U.S.C.A. § 1160(a) (West 1991); 38 
C.F.R. §§ 4.85, 4.87, 4.87a and Part 4, Codes 6100 to 6110, 
effective December 18, 1987. 
On May 11, 1999, VA announced amendments to VA's Schedule for 
Rating Disabilities as it pertained to the criteria for 
evaluating diseases of the ear and other sense organs, to 
include tinnitus.  See 64 Fed. Reg. 25202-25210 (1999) (to be 
codified at 38 C.F.R. §§ 4.85-4.87).  The amended criteria 
became effective on June 10, 1999.

It is noted that effective June 10, 1999, some of the 
schedular rating provisions pertaining to the evaluation of 
hearing loss were amended.  See 64 Fed. Reg. 25,202-210 (May 
11, 1999).  Despite the foregoing, the Board finds that based 
upon the circumstances presented in this case, the amendments 
did not affect the criteria used in the veteran's case.  In 
addition, the veteran is not prejudiced by the Board's 
consideration of his claim because he had ample notice and 
opportunity to provide evidence and argument on the 
application of his pure tone thresholds and speech 
recognition scores to Tables VI-VII, which are identical in 
the old and new schedules. 38 C.F.R. § 4.87 (Tables VI-VII, 
Diagnostic Code 6100).  Although a new 38 C.F.R. § 4.86 went 
into effect in June 1999, the veteran was not prejudiced by a 
lack of opportunity to provide evidence or argument in 
response to the new regulation.  The additional evaluation 
methods available under the new 38 C.F.R. § 4.86 are 
inapplicable because the veteran's pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) are not 55 decibels or more, and his pure tone 
thresholds are not 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Accordingly, a remand for 
further consideration would be futile.  Thus, additional 
development is not warranted.  Bernard, 4 Vet. App. at 392-
94.

[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version more favorable will apply 
unless Congress provides otherwise or permits the Secretary 
to provide otherwise and the Secretary does so.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed.Cir. 1997) 
VAOPGCPREC (O.G.C. Prec. 3-2000).


Analysis

Service connection has not been granted for hearing loss of 
the right ear and the veteran does not have total hearing 
loss in both ears.  The evidence shows that the veteran's 
hearing in the right ear during the appeal period translates 
to a designation of "A" under the criteria in effect prior to 
December 18, 1987; or to a designation of "I" after December 
18, 1987.

The record shows that on a VA audiometric examination in 
December 1987, in the left ear, the veteran's pure tone 
thresholds (air conduction) at 500, 1,000 and 2,000 hertz, 
respectively, were reported as 25, 25 and 15, respectively, 
for an average of 22.  A speech reception examination was 
incomplete, as only the discrimination ability was reported 
at 96 percent.  These findings under the old criteria 
translate to a designation of "A" for the nonservice-
connected right ear and "A" for the service-connected left 
ear warranting a noncompensable evaluation under 
38 C.F.R. Part 4, Diagnostic Code 6297.  The Board is 
prohibited from applying the evaluation for rating hearing 
loss in effect on December 18, 1987, prior to the effective 
date of the legislation as noted in the criteria cited above.

The record shows that on a VA audiological examination in 
February 1990, pure tone "air conduction" thresholds in 
decibels at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively, in the left ear were 45, 40, 20, 45 and 35, 
(for an average of 35 at the frequencies from 500 through 
2,000 hertz) or for an average of 35 decibels at the 
frequencies from 1,000 through 4,000 hertz; with speech 
recognition ability of 48 percent in the left ear.  Under the 
old criteria, this translated to A for the left ear, which, 
when coordinated with the level A for the nonservice-
connected right ear, warranted a noncompensable evaluation 
under Diagnostic Code 6297.  Under the new criteria, the left 
ear hearing loss was consistent with Level VII, which, 
combined with the nonservice-connected right ear as Level I, 
warranted a noncompensable evaluation under 38 C.F.R. Part 4, 
Diagnostic Code 6100.

The record also contains a report of a VA audiologic 
examination in December 1987.  Pure tone (air conduction) 
thresholds in decibels at 500, 1,000, 2,000, 3,000 and 
4,000 hertz, respectively, were 50, 45, 40, 40 and 40 (for an 
average of 45 at the frequencies from 500 through 
2,000 hertz) or for an average of 41 at the frequencies of 
1,000 through 4,000 hertz, with speech recognition ability of 
92 percent.  This translates into a B for the left ear under 
the old criteria where pure tone threshold average is not 
more than 45 and none more than 55.  The B for the left ear, 
together with the A for the nonservice-connected right ear 
translates to a noncompensable evaluation under Diagnostic 
Code 6296.  Under the new criteria, this translates to 
Level I for the left ear, which, with Level I for the 
nonservice-connected right ear, converts to a noncompensable 
evaluation in accordance with Diagnostic Code 6100.

The Board recognizes that the assignment of disability 
ratings in hearing loss cases is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  In this case, 
the record demonstrates that the veteran's left ear hearing 
loss is contemplated within the noncompensable evaluation 
currently assigned under the appropriate diagnostic code 
criteria in effect before, on and after December 8, 1987.  

The Board has considered the veteran's arguments; however, 
the veteran's objectively unsupported contentions are 
substantially outweighed by the clinical data showing no 
increase in hearing loss in the service-connected left ear 
under any of the criteria cited above.  

The Board concludes that the condition addressed has not 
significantly changed and "staged" ratings are not 
appropriate.  Accordingly, the preponderance of the evidence 
is against an increased (compensable) evaluation for hearing 
loss in the left ear as a residual of tuberculoma, right 
occipital lobe, and tuberculosis meningitis.


III.  Entitlement to an increased 
evaluation for residuals of tuberculoma, 
right occipital lobe and tuberculous 
meningitis with tinnitus. 

Criteria

On May 11, 1999, VA announced amendments to VA's Schedule for 
Rating Disabilities as it pertained to the criteria for 
evaluating diseases of the ear and other sense organs, to 
include tinnitus.  See 64 Fed. Reg. 25202-25210 (1999) (to be 
codified at 38 C.F.R. §§ 4.85-4.87).  The amended criteria 
became effective on June 10, 1999.

The veteran's tinnitus has been rated under 38 C.F.R. § 4.87, 
Diagnostic Code 6260 of the Rating Schedule.  Under the 
former criteria, that code provided that persistent tinnitus, 
which was a symptom of a head injury, a concussion or 
acoustic trauma, warranted a 10 percent evaluation.  The 
provisions of 38 C.F.R. § 4.31 provide that in every instance 
where the schedule does not provide a zero percent evaluation 
for the diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.

The revised criteria removed the requirement that tinnitus be 
a symptom of either a head injury, a concussion or of 
acoustic trauma, and that it be persistent.  Instead, under 
the revised criteria, if the tinnitus is shown to be 
recurrent, a maximum 10 percent evaluation is warranted.


Analysis

In this case, the Board notes that the etiology of the 
veteran's tinnitus is shown to be as a consequence of a 
disease process characterized as tuberculoma of the right 
occipital lobe and tuberculosis meningitis.  The rating 
criteria under Diagnostic Code 6260 in effect prior to 
June 10, 1999, provided a maximum 10 percent evaluation was 
to be assigned only for persistent tinnitus that was a 
symptom of a head injury, concussion or acoustic trauma.  
Under the revised criteria, if the tinnitus was shown to be 
recurrent, a maximum 10 percent evaluation is warranted.  

The record shows that in a September 1999 rating decision the 
RO generously granted an increased 10 percent evaluation for 
tinnitus under the revised rating criteria, effective 
October 1, 1991.  The Board points out that as the rating 
criteria in effect prior to June 10, 1999, did not provide a 
10 percent evaluation for tinnitus other than as a 
consequence of head injury, concussion or acoustic trauma.  
Such is not shown, and the Board finds no basis upon which to 
grant a 10 percent evaluation for tinnitus prior to 
October 1, 1991.  Moreover, in view of the fact that the 
10 percent evaluation currently assigned for tinnitus is the 
maximum schedular evaluation authorized under Diagnostic Code 
6260, a higher evaluation is not authorized under the rating 
schedule.  

Overall, the preponderance of the evidence is negative and 
against the veteran's claim for entitlement to an increased 
(compensable) evaluation for tinnitus prior to October 1, 
1991, and entitlement to an evaluation greater than 
10 percent thereafter.


IV.  Entitlement to a disability 
evaluation in excess of the currently 
assigned 10 percent for residuals of 
tuberculoma, right occipital lobe and 
tuberculous meningitis with headaches.


Criteria

Under Diagnostic Code 8100 for migraine, a 10 percent rating 
is warranted with characteristic prostrating attacks 
averaging one in 2 months over last several months; a 30 
percent rating is warranted with characteristic prostrating 
attacks occurring on an average once a month over last 
several months; and a 50 percent rating is warranted with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).



Analysis

In reviewing the record the Board notes that the initial 
separate 10 percent evaluation for headaches since January 1, 
1987, was based upon headache symptoms that more nearly 
approximated characteristic prostrating attacks averaging one 
in two months over the last several months.  

Importantly, the bulk of the voluminous record demonstrates 
that for the most part the veteran's headaches have been 
asymptomatic and controlled by medication when needed.  The 
few widely separated headache episodes are not shown to be 
other than acute and transitory events.  Significantly, it 
was pointed out by the examiner on the recent VA neurologic 
examination that the veteran made no mention of headaches.  

With this in mind, the Board notes that the overall clinical 
picture shows that the veteran's headaches continue to more 
nearly approximate the criteria for the 10 percent evaluation 
currently assigned under Diagnostic Code 8100 as there is no 
evidence of headache symptoms that meet or more nearly 
approximate the criteria for the next higher rating under the 
schedular criteria cited above.  Moreover, the Board 
concludes that the condition addressed has not significantly 
changed and "staged" ratings are not appropriate in this 
case.

The Board has considered the veteran's arguments; however, 
the veteran's objectively unsupported contentions are 
substantially outweighed by the clinical data showing no 
increase in underlying headaches.  The preponderance of the 
evidence is negative and against the veteran's claim for 
entitlement to an increased evaluation for residuals of 
tuberculoma, right occipital lobe, and tuberculosis 
meningitis with headaches.



V.  An increased evaluation for residuals 
of tuberculoma, right occipital lobe and 
tuberculous meningitis with sensory 
deficit of left trunk. 

Criteria

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2000).

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates impairment of function of 
a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  
38 C.F.R. § 4.124a, Note.

Diagnostic Code 8530 provides the rating criteria for 
paralysis of the ilioinguinal nerve, and therefore neuritis 
of that nerve.  Severe to complete paralysis of the 
ilioinguinal nerve warrants a 10 percent rating.  Mild or 
moderate paralysis is given a noncompensable rating.  38 
C.F.R. § 4.124a, Diagnostic Codes 8530, 8630 (2000).

Alternatively, the Board notes that a maximum schedular 
evaluation of 40 percent is provided for severe limitation of 
motion of the lumbar spine.  38 C.F.R. 4.71a, Diagnostic Code 
5292 (2000).

A 40 percent evaluation may also be assigned for favorable 
ankylosis of the lumbar spine.  The next higher rating of 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.  38 C.F.R. § 4.71a; Diagnostic Code 5289 
(2000).

Also, intervertebral disc syndrome warrants a 40 percent 
evaluation when the disability is severe and is manifested by 
recurring attacks, with intermittent relief.  The next higher 
rating of 60 percent evaluation is warranted when the 
disability is pronounced and is manifested by persistent 
symptoms that are compatible with sciatic neuropathy with 
either (1) characteristic pain and demonstrable muscle spasm, 
(2) absent ankle jerk, or (3) other neurological findings 
appropriate to the site of the diseased disk, with little 
intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 5293 
(2000).

The veteran is service-connected for low back syndrome and, 
under the criteria applicable to lumbosacral strain, the 
rating schedule provides a maximum 40 percent rating for 
severe disability with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

In VAOPGCPREC 36-97 (O.G.C. Prec. 36-97), the acting VA 
General Counsel held that:

(1) Diagnostic Code 5293 involves loss of range of motion 
and, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under this diagnostic code.

(2) When a veteran receives less than the maximum evaluation 
under Diagnostic Code 5293 based upon symptomatology which 
includes limitation of motion, consideration must be given to 
the extent of the disability under 38 C.F.R. §§ 4.40 and 
4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
of motion.

(3) The Board must address entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321 (b)(1) if there is evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule, including 38 C.F.R. §§ 4.40, 4.45, and 
4.71a, may be inadequate to compensate for the average 
impairment of earning capacity due to intervertebral disc 
syndrome, regardless of the fact that a veteran may have 
received the maximum schedular rating under a diagnostic code 
based upon limitation of motion.  See also DeLuca v. Brown, 8 
Vet App 202 (1995).

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  The functional loss may 
be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2000).

An evaluation of the veteran's disability must consider 
impairment of the veteran's ability to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. § 4.10 (2000).  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional impairment of a 
joint due to pain, weakness, excess fatigability, 
incoordination, restriction of movement, or instability, may 
result in disability even though the diagnostic code under 
which the veteran is rated does not specifically contemplate 
all of these factors.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).

The Board notes in accordance with the provisions of 38 
C.F.R. § 4.14 the evaluation of the same disability under 
various diagnoses is to be avoided. Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily systems for their evaluation.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation in the evaluation of the same 
manifestation under different diagnoses are to be avoided.


Analysis

The Board notes that the veteran's sensory deficit of the 
left trunk is rated as neuritis of the ilioinguinal nerve 
under Diagnostic Code 8630-8530.  

The manifestations of neuritis of the ilioinguinal nerve as 
contemplated under the criteria cited above includes loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, weakened movement (due disease 
or injury of peripheral nerves), and functional loss due to 
defective innervation.  Importantly the provisions of 38 
C.F.R. § 4.14 preclude the assignment of separate ratings for 
the same manifestations under different diagnoses.  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative of or overlapping with 
symptomatology of the other conditions.

The Board notes that prior to October 1, 1991, the veteran's 
sensory deficit of the left trunk was rated as neuritis of 
the ilioinguinal nerve and separately evaluated as 
noncompensable since May 1, 1987.  During that time frame the 
record demonstrated that the veteran's neuritis of the 
ilioinguinal nerve was primarily manifested by stabilized 
mild sensory deficit without any evidence of associated 
significant atrophy or functional loss.  Any associated 
weakness was minimal and trunk motions were described as 
unrestricted.  There was no evidence of associated 
instability.  Sensory changes were nonincapacitating.  The 
mild decreased pinprick sensation on the left side was 
described as subjective in nature.  Reflexes were symmetric.  
Moreover, there was no evidence of associated pain.  The 
overall clinical picture reflected that the veteran's 
neurological deficit of the left trunk was consistent with no 
more than mild to moderate incomplete paralysis of the 
ilioinguinal nerve as contemplated by the noncompensable 
evaluation in effect prior to October 1, 1991.  

Prior to October 1, 1991, the record fails to establish 
clinical findings of sensory deficit impairment of the left 
trunk meeting or more nearly approximating the criteria for 
the maximum evaluation of 10 percent for the ilioinguinal 
nerve.  Additionally, the Board has considered whether 
"staged" ratings should be assigned prior to October 1, 1991.  
However, the record shows that the condition addressed had 
not significantly changed and "staged" ratings are not 
appropriate prior to October 1991.

The record shows that in September 1999, the RO granted an 
increased 40 percent evaluation for sensory deficit of the 
left trunk based on associated limitation of motion of the 
lumbar spine under Diagnostic Codes 8630-5292.  The rating 
action was primarily based upon objective findings recorded 
on VA neurologic and orthopedic examinations undertaken from 
December 1997 to August 1999.  

The recent VA neurologic examination was without objectively 
demonstrated atrophy or pathologic reflexes.  On the 
orthopedic examination, the veteran complained of stiffness 
and easy fatigability in the lumbar area.  The orthopedic 
examiner opined that the limitation of motion of the lumbar 
spine due to stiffness of the joint was due to weakness of 
muscles moving the affected joint.  Objective findings were 
positive for stiffness of the back musculature and positive 
listing to the left.  

The RO's grant of a 40 percent evaluation for sensory deficit 
(neuritis of the left trunk (ilioinguinal nerve) was based on 
associated range of motion testing reflective of findings 
more nearly approximating severe limitation of motion under 
the alternative criteria of Diagnostic Code 5292.  

Having established that the veteran's sensory deficit 
(neuritis of the left trunk (ilioinguinal nerve) is 
consistent with the RO's assignment of a 40 percent 
evaluation under Diagnostic Codes 8630-5292, the Board 
observes that the veteran's disability picture is not 
sufficiently severe as to allow for an increased evaluation 
under Diagnostic Codes 5289 or 5293.  First, insofar as the 
medical evidence contains no indication of an associated 
ankylosis of the lumbar spine, Diagnostic Code 5289 provides 
no basis for an increased evaluation.  Additionally, although 
limitation of motion of the veteran's lumbar spine might well 
be described as more nearly approximating severe, Diagnostic 
Codes 5292 and 5295 provide no higher available evaluations.

Finally, the Board notes that because the veteran has not 
been shown to suffer from "pronounced intervertebral disc 
syndrome," an evaluation greater than 40 percent cannot be 
granted under Diagnostic Code 5293.

The rating under Diagnostic Code 5293 takes into account 
functional limitation due to pain, in particular, the limited 
back motion and pain on movement.  Other factors listed in 
38 C.F.R. § 4.45 such as more movement than normal, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, swelling, deformity or atrophy 
have not been demonstrated.  Weakened movement with limited 
motion is consistent with the criteria warranting a 
40 percent rating.  Overall, the Board notes that the record 
lacks pertinent findings meeting or more nearly approximating 
pronounced intervertebral disc syndrome symptomatology with 
little intermittent relief.

In other words, while higher ratings are provided under 
Diagnostic Codes 5289 and 5293, the required manifestations 
are not present even without attempting to distinguish 
between any symptoms associated with service-connected 
sensory deficit of the left trunk and any coexisting lumbar 
spine disability including lumbar strain.  The Board notes 
that the separate issue of service connection for low back 
strain is under development by the RO.  

The Board has considered the veteran's arguments; however, 
the veteran's objectively unsupported contentions are 
substantially outweighed by the clinical data showing no 
increase in underlying sensory deficit of the left trunk.  
The preponderance of the evidence is negative and against the 
grant of a rating greater than the currently assigned 
40 percent evaluation for sensory deficit of the left trunk.

 
VI.  Entitlement to a disability 
evaluation in excess of the currently 
assigned 10 percent for residuals of 
tuberculoma, right occipital lobe and 
tuberculous meningitis with sensory 
deficit of the left arm.


Criteria

The Board notes that the veteran's sensory deficit of the 
left arm is rated as neuritis of the median nerve under 
Diagnostic Codes 8615-8515.  

Mild incomplete paralysis or neuritis of the median nerve of 
the major or minor extremity warrants a 10 percent 
evaluation.  38 C.F.R. § 4.124, Diagnostic Codes 8615 and 
8515.  A 30 percent evaluation is warranted for moderate 
incomplete paralysis of the median nerve of the major upper 
extremity, with 20 percent being assigned for the minor 
extremity.  A 40 percent evaluation for the minor extremity 
requires severe incomplete paralysis.  A 60 percent disabling 
evaluation requires complete paralysis manifested by the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  38 C.F.R. § 
4.124a, Code 8515 (2000).  

Alternative criteria under Diagnostic Code 5206 show a 
noncompensable evaluation will be assigned if flexion of the 
minor upper extremity forearm is limited to 110 degrees.  A 
10 percent evaluation will be assigned if flexion is limited 
to 100 degrees.  In order to warrant an evaluation of 20 
percent, flexion must be limited to 90 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5206 (2000).

Under Diagnostic Code 5207 a minimum 10 percent evaluation is 
provided where extension of the upper minor extremity forearm 
is limited to 45 degrees to 60 degrees.  A 20 percent 
evaluation is warranted when extension of the forearm of the 
minor upper extremity is limited to 75 degrees.  38 C.F.R. 
Part 4, Diagnostic Code 5207.

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met

A 20 percent evaluation is warranted when flexion of the 
forearm of either upper extremity is limited to 100 degrees 
and extension of the forearm of the same upper extremity is 
limited to 45 degrees.  38 C.F.R. Part 4, Diagnostic Code 
5208.

Normal forearm pronation is to 80 degrees.  Normal supination 
is to 85 degrees. 
38 C.F.R. § 4.71, Plate I (2000).

Diagnostic Code 5214 (ankylosis of the wrist) provides a 
minimum 20 percent evaluation for the minor extremity based 
on favorable ankylosis.

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Part 4, Diagnostic Code 5215 (2000).

Normal wrist dorsiflexion (extension) is to 70 degrees, and 
normal wrist palmar flexion is to 80 degrees.  38 C.F.R. § 
4.71, Plate I.


Analysis

A comprehensive review of the record shows that the veteran's 
sensory deficit of the left arm (minor) is rated as neuritis 
of the median nerve under Diagnostic Code 8615-8515.  A 
10 separate percent evaluation has been in effect 
uninterrupted since May 1, 1987.  The 10 percent rating 
contemplates mild incomplete paralysis or neuritis of the 
median nerve of the minor upper extremity.  The next higher 
evaluation of 20 percent requires moderate incomplete 
paralysis of the median nerve of the minor upper extremity. 

A review of the voluminous medical record tends to 
demonstrate findings primarily reflective of mild sensory 
loss of the left upper extremity.  VA examinations in the mid 
1980's reflected left-sided weakness.  There was no evidence 
of any associated functional loss or limitation of motion of 
an affected left upper extremity joint.  In fact, the left 
upper extremity revealed normal contour.  Moreover, motor, 
bulk, tone and strength were generally intact.  Reflexes were 
equal bilaterally and coordination was intact.  The 
subsequently dated medical records over the years continue to 
show that neurologically, he was considered stable with 
nonincapacitating sensory changes. 

The Board points out that the recent findings continue to 
reveal no significant functional impairment of the left hand 
and wrist.  On recent VA examinations no demonstrable atrophy 
of the left upper extremity was noted.  No pathological 
reflexes were evidenced.  Moreover, there was no evidence of 
joint instability.  Motor testing was intact.  While a VA 
examiner recently opined that limitation of motion of the 
left elbow joint was due to stiffness associated with 
weakness of muscles the Board points out that range of motion 
testing of the left elbow failed to reveal any significant 
limitation of motion to a compensable degree.  

In reviewing the entire medical record in relation to the 
veteran's left upper extremity disability, the Board notes 
that the clinical findings reveal a stable picture equating 
to or approximating the criteria for the 10 percent 
evaluation currently assigned under Diagnostic Codes 8615-
8515 even without distinguishing between symptoms associated 
with service-connected sensory deficit of the left arm and 
coexisting carpal tunnel syndrome as shown on recent 
diagnostic tests.  The Board notes that the issue of service 
connection for carpal tunnel syndrome has been referred to 
the RO for formal adjudicatory action.  In other words any 
changes in the record are not more than minimal at best and 
have no significant impact on the overall disability picture.

The pertinent objective findings along with consideration of 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, clearly show 
that the manifestations associated with the veteran's left 
arm disability are contemplated within the 10 percent 
evaluation in effect.  The record is without objectively 
demonstrated findings meeting or more nearly approximating 
the degree of impairment for the next higher rating under the 
pertinent schedular criteria cited above.  The Board 
concludes that the condition addressed has not significantly 
changed and "staged" ratings are not appropriate in this 
case. 

The Board has considered the veteran's arguments; however, 
the veteran's objectively unsupported contentions are 
substantially outweighed by the clinical data showing no 
increase in the service-connected sensory deficit of the left 
arm.  The principle of reasonable doubt has been considered, 
but the preponderance of the evidence is against the 
veteran's claim.


VII.  An increased evaluation for 
residuals of tuberculoma, right occipital 
lobe and tuberculous meningitis with 
sensory deficit of the left leg.

Criteria

The veteran sensory deficit of the left leg is rated as 
neuritis of the sciatic nerve in accordance with 38 C.F.R. § 
4.124a, Diagnostic Codes 8620-8520.  The Board finds that 
this rating scheme is most appropriate to evaluate the 
veteran's service-connected residuals of tuberculoma of the 
right occipatal lobe and tuberculosis meningitis with sensory 
deficit of the left leg. 

Under Diagnostic Code 8620, an 80 percent evaluation is 
provided for complete paralysis of the sciatic nerve, when 
the foot dangles and drops and no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or lost.  With incomplete paralysis that is 
severe, with marked muscular atrophy, a rating of 60 percent 
is allowed.  A moderately severe incomplete paralysis 
warrants a 40 percent evaluation, a moderate incomplete 
paralysis a 20 percent evaluation, and a mild incomplete 
paralysis a 10 percent evaluation.

The rating schedule provides a noncompensable evaluation for 
limitation of flexion of the leg to 60 degrees.  For 
limitation of flexion of the leg to 45 degrees, a 10 percent 
evaluation is provided.  For limitation of flexion of the leg 
to 30 degrees, a 20 percent evaluation is provided.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

For limitation of extension of the leg to 5 degrees a 
noncompensable evaluation is provided.  For limitation of 
extension of the leg to 10 degrees a 10 percent evaluation is 
provided.  For extension of the leg limited to 15 degrees a 
20 percent schedular evaluation is provided.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.


Analysis

The issue on appeal stems from the initial rating decision 
granting a separate 10 percent evaluation for sensory deficit 
of the left leg, effective May 1, 1987.  The next higher 
evaluation of 20 percent requires moderate incomplete 
paralysis of the sciatic nerve. 

A review of the voluminous medical record tends to 
demonstrate findings primarily reflective of mild sensory 
loss of the left lower extremity.  VA examinations in the mid 
1980's also reflected left-sided weakness.  However, there 
was no evidence of any associated functional loss or 
limitation of motion of an affected left lower extremity 
joint.  In fact, the left lower extremity revealed normal 
contour.  Moreover, motor, bulk, tone and strength were 
generally intact.  Reflexes were equal, bilaterally.  
Coordination was intact.  

The earlier dated record also showed that service connection 
was denied for a coexisting left knee disorder noted only by 
history of discomfort as no objective evidence of a separate 
left knee disability was demonstrated on pertinent VA 
examinations.  

The subsequently dated medical records over the years 
continue to show that neurologically the veteran was 
considered stable with nonincapacitating sensory changes.  
The recent VA examination findings continue to reveal no 
significant functional impairment of the left lower 
extremity.  No demonstrable atrophy of the left lower 
extremity was noted.  No pathological reflexes were 
evidenced.  Moreover, there was no evidence of any 
instability.  Motor testing was intact.  While a VA examiner 
recently opined that limitation of motion of the left knee 
joint was due to stiffness associated with weakness of 
muscles the Board points out that range of motion testing of 
the left knee failed to reveal any significant limitation of 
motion to a compensable degree.

In reviewing the entire medical record in relation to the 
veteran's left lower extremity disability, the Board notes 
that the clinical findings reveal a stable picture equating 
to or approximating the criteria for the 10 percent 
evaluation currently assigned under Diagnostic Codes 8620-
8520.  In other words any changes in the record are not more 
than minimal at best and have no significant impact on the 
overall disability picture.

The pertinent objective findings along with consideration of 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, clearly show 
that the manifestations associated with the veteran's left 
leg disability are contemplated within the 10 percent 
evaluation in effect.  The record is without objectively 
demonstrated findings meeting or more nearly approximating 
the degree of impairment for the next higher rating under the 
pertinent schedular criteria cited above.  The Board 
concludes that the condition addressed has not significantly 
changed and "staged" ratings are not appropriate in this 
case.

The Board has considered the veteran's arguments; however, 
the veteran's objectively unsupported contentions are 
substantially outweighed by the clinical data showing no 
increase in the service-connected sensory deficit of the left 
leg.  The principle of reasonable doubt has been considered, 
but the preponderance of the evidence is against the 
veteran's claim.


VIII.  Entitlement to an increased 
evaluation for burr hole of the right 
forehead for VP shunt insertion. 

Criteria

Loss of a portion of both the inner and outer tables of the 
skull without brain herniation warrants a 10 percent 
evaluation if the size of the area lost is smaller than the 
size of a 25 cent piece, or 0.716 square inches (4.619 square 
centimeters).  A 50 percent evaluation requires that the size 
of the area lost be larger than a 50-cent piece, or 1.140 
square inches (7.355 square centimeters).  A 30 percent 
evaluation is warranted if the size of the area lost is 
intermediate between these two area sizes. Intracranial 
complications are evaluated separately.  Diagnostic Code 
5296.

The Board notes that in accordance with 38 C.F.R. § 4.118, 
Diagnostic Code 7800 for disfiguring scars of the head, face 
or neck, the assignment of a 10 percent evaluation is 
provided for moderate, disfiguring scar residuals.  A 
noncompensable rating is provided for slight scar residuals.

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
38 C.F.R. § 4.118, Diagnostic Code 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  For other scars the basis of 
evaluation is rated on limitation of function of affected 
part in accordance with 38 C.F.R. Part 4, Diagnostic Code 
7805.  The provisions of 38 C.F.R. § 4.31 provide that in 
every instance where the schedule does not provide a zero 
percent evaluation for the diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.


Analysis

As indicated above, this appeal stems from a January 1989 
rating decision granting service connection for burr hole of 
the right forehead, status post VP shunt insertion evaluated 
at 10 percent under diagnostic Code 5296.

The evidence at the time of January 1989 rating decision 
including extensive service medical records and a report of a 
postservice VA examination reflected findings of one burr 
hole measuring 3 centimeters. In February 1989, the VP shunt 
was removed due to a shunt infection.

Subsequently dated VA examination reports included a skull X-
ray study in 1999.  The reported findings showed a craniotomy 
hole at the right frontoparietal bone measuring approximately 
1centimeter in diameter and extending into the cranial cavity 
about 1.1 centimeters.  The rest of the findings were within 
normal limits.  

Based on the foregoing, the Board finds that an increased 
rating for the veteran's loss of skull bone is not warranted.  
In particular, despite the veteran's claim of having two burr 
holes the comprehensive medical data of record shows the 
presence of one burr hole that is less than the size of a 25-
cent piece. 

The Board is mindful of the veteran's contentions; however, 
the objective evidence does not support his contentions to 
the contrary.  He has not submitted any medical evidence of a 
burr hole or holes meeting or more nearly approximating the 
next higher rating. 

The Board concludes that the condition addressed has not 
significantly changed and "staged" ratings are not 
appropriate in this case.

The preponderance of the evidence is negative and against the 
veteran's claim of entitlement to an increased evaluation for 
burr hole of the right forehead, status post VP shunt 
insertion.

Significantly, the Board recognizes that the evidence of 
record suggests the presence of a recurring symptomatic 
status post VP shunt scar more meeting the criteria for a 
maximum 10 percent schedular evaluation under Diagnostic Code 
7804 as of December 10, 1992.  Prior to that time the VP 
shunt scar was not shown to be other than well healed and 
asymptomatic thereby warranting a noncompensable evaluation.  

Also, since the record shows that the right forehead scar is 
hardly noticeable the criteria for a compensable rating based 
on disfiguring scars of the head, face and neck under 
Diagnostic Code 7800 have not been met as the scar in this 
case is no more than slight.  


IX.  Extraschedular Evaluation

Criteria

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reading such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular rating, but did not actually 
discuss the criteria in light of the veteran's claims for 
increased evaluations.

The Board finds that higher ratings for the disabilities 
discussed in the paragraphs above on an extraschedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1) (2000) are not 
appropriate.

It is clear that the disabilities at issue have not rendered 
the veteran's clinical picture unusual or exceptional in 
nature, have not markedly interfered with employment, and 
have not required frequent inpatient care as to render 
impractical the application of regular schedular standards, 
thereby precluding respective grants of entitlement to 
increased evaluations on an extraschedular basis.  


X.  Entitlement to an increased 
combined disability evaluation for 
service-connected disabilities. 

Criteria

The computations for converting service-connected evaluations 
to the combined rating are subject to the provisions of the 
Combined Ratings Table under 38 C.F.R. § 4.25.

38 C.F.R. §  3.105 revision of decisions provides that except 
as provided in paragraphs (d) and (e) of this section, where 
an award is reduced or discontinued because of administrative 
error or error in judgment, the provisions of Section. 
3.500(b)(2) will apply. 

38 C.F.R. § 3.500(b) provides for Error; payee's or 
administrative (38 U.S.C. 5112(b), (9), (10)).  (1) Effective 
date of award or day preceding act, whichever is later, but 
not prior to the date entitlement ceased, on an erroneous 
award based on an act of commission or omission by a payee or 
with the payee's knowledge.  (2) Except as provided in 
paragraph (r) of this section, and Sec. 3.501 (e) and (g), 
date of last payment on an erroneous award based solely on 
administrative error or error in judgment.


Analysis

The Board notes that following the reduction of the 100 
percent evaluation for tuberculoma of the right occipital 
lobe and tuberculosis meningitis in effect from December 12, 
1985 through effective April 30, 1987 the identifiable 
residuals are rated separately.  38 C.F.R. § 4.88 and 
Diagnostic Code 8019.  

The separately rated residuals from May 1987 through 
September 1991 consisted of headaches (10 percent), sensory 
deficit of the left arm (10 percent), sensory deficit of the 
left leg (10 percent), sensory deficit of the left trunk 
(noncompensable), tinnitus (noncompensable) and hearing loss 
of the left ear (noncompensable).  Also a separate 10 percent 
evaluation for burr hole of the right forehead for VP shunt 
insertion has been in effect since December 12, 1985.  

During such time the RO incorrectly calculated the combined 
service-connected disability evaluation as 40 percent 
disabling.  The correct converted combined evaluation was in 
fact 30 percent.  See 38 C.F.R. § 4.25.  

In accordance with proper procedures the RO in July 1991 
corrected the error to reflect a combined service connected 
evaluation of 30 percent as of October 1, 1991.  No 
overpayment was created against the veteran as VA committed 
the administrative error in computing the combined service 
connected evaluation. 

The RO in September 1999 granted an increased 40 percent 
evaluation for sensory deficit of the left trunk and 10 
percent for tinnitus effective October 1, 1991 thereby 
increasing the combined service connected evaluation to 60 
percent effective October 1, 1991.

On and after October 1, 1991, the combined separately rated 
service-connected disabilities consisted of sensory deficit 
of the left trunk (40 percent), headaches (10 percent), 
sensory deficit of the left arm (10 percent), sensory deficit 
of the left leg (10 percent), tinnitus (10 percent), status 
post VP shunt burr hole of the right forehead (10 percent), 
VP shunt scar (10 percent from December 10, 1992) and hearing 
loss of the left ear (noncompensable). 

The Board points out the combined service-connected rating is 
not a matter of simple addition.  Rather, the computations 
for converting the service-connected evaluations to the 
combined rating are subject to the provisions of the Combined 
Ratings Table under 38 C.F.R. § 4.25.  In this case, the 
separately rated service connected disabilities from May 1987 
through September 1991 converted to a combined rating of 30 
percent but for the VA's administrative error in granting 40 
percent.  Therefore a combined service-connected rating in 
excess of 40 percent prior to October 1, 1991 is not 
warranted.

The record shows that on and after October 1, 1991 the 
separately rated service-connected disabilities consisted of 
sensory deficit of the left trunk (40 percent), tinnitus (10 
percent), headaches (10 percent), sensory deficit of the left 
arm (10 percent), sensory deficit of the left leg (10 
percent), status post VP shunt burr hole of the right 
forehead (10 percent), status post VP shunt scar (10 percent 
from December 10, 1992) and hearing loss rated 
noncompensable.  The separate ratings for the service-
connected disabilities converted to a combined rating of 60 
percent but no greater prior to December 10, 1992 and 70 
percent thereafter with the additional 10 percent for the VP 
shunt scar.  38 C.F.R. § 4.25.

Accordingly, in view of the foregoing the restoration of a 
100 percent evaluation for tuberculoma of the right occipital 
lobe and tuberculous meningitis based upon the combined 
separately rated service-connected disorders is likewise not 
shown.  Id.  



ORDER

Entitlement to restoration of 100 percent evaluation for 
tuberculoma of the right occipital lobe and tuberculous 
meningitis is granted through April 30, 1987, only, subject 
to the laws and regulations governing the disbursement of 
monetary benefits.

Entitlement to an increased (compensable) rating for 
residuals of tuberculoma, right occipital lobe and 
tuberculous meningitis with hearing loss of the left ear is 
denied.  

Entitlement to an increased (compensable) evaluation for 
residuals of tuberculoma, right occipital lobe and 
tuberculous meningitis with tinnitus prior to October 1, 1991 
is denied.  

Entitlement to a disability rating greater than the current 
10 percent evaluation for tinnitus is denied. 

Entitlement to an increased evaluation for residuals of 
tuberculoma, right occipital lobe and tuberculous meningitis 
with headaches is denied.  

Entitlement to an increased (compensable) evaluation for 
residuals of tuberculoma, right occipital lobe and 
tuberculous meningitis with sensory deficit of left trunk 
prior to October 1, 1991 is denied. 

Entitlement to a disability evaluation greater than the 
currently assigned 40 percent evaluation for residuals of 
tuberculoma, right occipital lobe and tuberculous meningitis 
with sensory deficit of left trunk is denied. 

Entitlement to an increased evaluation for residuals of 
tuberculoma, right occipital lobe and tuberculous meningitis 
with sensory deficit of the left arm is denied.

Entitlement to an increased evaluation for residuals of 
tuberculoma, right occipital lobe and tuberculous meningitis 
with sensory deficit of the left leg is denied.

Entitlement to an increased evaluation for burr hole of the 
right forehead for VP shunt insertion is denied. 

Entitlement to a separate evaluation of 10 percent for right 
forehead status post VP shunt scar is granted effective 
December 10, 1992, subject to the laws and regulations 
governing the disbursement of monetary benefits.

Entitlement to a combined service-connected disability 
evaluation in excess of 40 percent prior to October 1, 1991 
is denied.

Entitlement to a combined service-connected disability 
evaluation in excess of 60 percent prior to December 10, 1992 
is denied.

Entitlement to a combined service-connected disability 
evaluation of 70 percent from December 10, 1992 is granted, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to restoration of a 100 percent evaluation for 
inactive tuberculoma of the right occipital lobe and 
tuberculous meningitis based upon combined service-connected 
disability evaluations is denied. 



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

